Citation Nr: 0629560	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  02-21 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed left inguinal 
hernia.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel





INTRODUCTION

The veteran served on active duty from January 1950 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the RO.  

The Board remanded the appeal back to the RO in December 2003 
for further development of the record.  



FINDING OF FACT

The veteran currently is not shown to have residual pain due 
to a left inguinal hernia or inguinal lymphogranuloma that 
was clinically demonstrated during service.  



CONCLUSION OF LAW

The veteran is not shown to have disability manifested by 
inguinal pain due to a left inguinal hernia or left inguinal 
lymphogranuloma or other disease or injury that was incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5103, 5103A, 5107, 7104 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

In a November 2001 statement, the veteran indicated that he 
was treated by Dr. Sloan Gandy, but he also stated that Dr. 
Gandy was deceased.  No further efforts to obtain such 
records are therefore necessary.  See generally Counts v. 
Brown, 6 Vet. App. 473, 477 (1994) (there is no duty to 
assist when the appellant acknowledges the unavailability of 
records), quoting Porter v. Brown, 5 Vet. App. 233, 237 
(1993) (VA has no duty to seek to obtain that which does not 
exist).  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a February 2002 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In this letter, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

Here, the noted VCAA letter was issued prior to the appealed 
August 2002 rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  However, the absence of such 
notification is not prejudicial in this case, involving only 
service connection claims.  

With service connection cases, no disability rating or 
effective date is assigned when service connection is 
denied.  Also, in cases where service connection is granted, 
it is the responsibility of the agency of original 
jurisdiction (here, the RO) to address any notice defect with 
respect to the rating and effective date elements when 
effectuating the award.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If tonicity in service is 
not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

During service, the veteran was seen for complaints of a 
lymphogranuloma, venereal of the left inguinal region in 
September 1952.  However, an additional service medical 
record of September 1952 noted the condition was treated by 
aureomycin therapy with rapid resolution of the symptoms.  

Subsequent to service, the veteran asserts that he suffers 
from a current left inguinal hernia disability.  In support 
of this assertion, the veteran submitted treatment records 
from private doctors dated 1970 to February 1989 and July 
1996 to March 2001.  However, these treatment records do not 
contain any notation of complaints of or treatment for a left 
inguinal hernia disability.  

The veteran also reported receiving treatment for the left 
inguinal hernia disability at the VA Medical Center (VAMC) 
following his period of active service.  VA requested these 
treatment records from VAMC on multiple occasions.  In 
letters dated February 2002 and August 2005, VAMC Birmingham 
responded they did not have records of treatment for the 
veteran on file.  

In a May 2004 VA examination, the veteran described suffering 
the injury in 1952 while playing football during his period 
of service.  He reported seeking hospital treatment and being 
told he had an inguinal hernia, but surgery should be 
delayed.  He reported that, in 1954 during his pre-discharge 
examination, he was again told that he had an inguinal 
hernia, for which surgical repair was advised.  

After being discharged, he reported having surgical repair of 
his inguinal hernia at a VA facility.  Since that time, he 
reported having had intermittent left inguinal area pain.  He 
reported the pain became more severe.  He described the pain 
as a daily sharp pain and was exacerbated by walking.  A 
careful examination of the left inguinal area did not reveal 
any surgical scar.  Further, the veteran did not currently 
have an inguinal hernia.  

The examiner diagnosed the veteran with chronic left inguinal 
area pain.  The examiner noted that physical examination did 
not reveal a surgical scar in the left inguinal area.  
Further, a review of the claims file did not reveal any 
documented history of inguinal herniorrhaphy.  

Based on these findings, the examiner opined that it was 
unlikely that the veteran had surgical repair of a left 
inguinal hernia or was experiencing sequelae of the left 
inguinal lymphogranuloma.  Further the examiner opined that 
the left inguinal lymphogranuloma the veteran had during his 
period of active service was unrelated to his complaints of 
chronic left inguinal area pain.  

Currently, the only evidence of record supporting the 
veteran's claim is his own lay opinion, as indicated in the 
October 2002 Notice of Disagreement and December 2002 
Substantive Appeal.  The veteran, however, has not been shown 
to possess the requisite medical training or credentials 
needed to render a diagnosis or a competent opinion as to 
medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Overall, as the preponderance of the evidence is against the 
claim of service connection, the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim(s).  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for a left inguinal hernia is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


